1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6     VICTOR TAGLE,                                     Case No. 2:15-cv-02506-APG-VCF
7                                         Plaintiff,                  ORDER
             v.
8
      DEPARTMENT OF HOMELAND
9     SECURITY,
10                                     Defendant.
11

12          Plaintiff Victor Tagle directs two requests to the Chief Judge: (1) a writ of

13   mandamus (ECF No. 141); and (2) a request for submission of that writ (ECF No. 142).

14   The undersigned will deny both motions in her capacity as Chief Judge because the Chief

15   Judge has no authority to grant the relief Plaintiff seeks.

16          Plaintiffs directs his writ at the Chief Judge. (ECF No. 142.) But “[a] district court

17   lacks authority to issue a writ of mandamus to another district court.” Mullis v. U.S. Bankr.

18   Court for Dist. of Nevada, 828 F.2d 1385, 1393 (9th Cir. 1987). Thus, the Chief Judge

19   has no power to entertain Plaintiff’s writ or its corresponding motion requesting the writ’s

20   submission. Further, the Chief Judge lacks authority to interfere with the way Judge

21   Gordon (the presiding judge) handles this case. As Plaintiff is aware (ECF No. 28), if he

22   disagrees with one of Judge Gordon’s decisions, his remedy is appeal.

23          It is therefore ordered that Plaintiff’s petition for writ of mandamus (ECF No. 141)

24   is denied.

25   ///

26   ///

27   ///

28   ///
1          It is further ordered that Plaintiff’s motion requesting submission of his writ of

2    mandamus (ECF No. 142) is denied.

3          DATED THIS 14th day of November 2019.

4

5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
